        Case 1:17-cr-00232-EGS Document 140-1 Filed 11/26/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                                          Crim. No. 17-232 (EGS)
 MICHAEL T. FLYNN,

                            Defendant


                                     [PROPOSED] ORDER

       On November 26, 2019, the government filed a Joint Motion to Abate Briefing Schedule,

in which the parties requested that the Court abate the current briefing schedule for sentencing

and vacate the current sentencing date, until further order of the Court.

       Upon consideration of the request, and for the reasons stated in the joint motion, it is

hereby ORDERED that:

       The government’s joint motion to abate the briefing schedule and to vacate the

sentencing date is hereby GRANTED.

       THE COURT will issue a further order at the appropriate time.



       IT IS SO ORDERED.



                                              __________________________________
                                              The Honorable Emmet G. Sullivan
                                              United States District Judge
